Citation Nr: 1745911	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  04-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service connected disabilities.

2.  Entitlement to service connection for additional disability incurred as a result of a lung biopsy, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2000 and June 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In the February 2000 rating decision, the RO, in pertinent part, denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for an additional disability as a result of a lung biopsy.  Following the submission of additional evidence, the RO continued the denial of the § 1151 claim in an April 2000 rating decision.

Thereafter, the Veteran testified before a VA Decision Review Officer (DRO) at a December 2000 hearing conducted at the RO regarding the issue of entitlement to compensation based on a claim under 38 U.S.C. § 1151.  A transcript of that hearing is of record.

Subsequently, the denial of entitlement to compensation based on a claim under 38 U.S.C. § 1151 was continued in a March 2001 rating decision. 

In relevant part, the June 2002 rating decision denied service connection for PTSD.  

These matters were before the Board in April 2007 and February 2010, on which occasions they were remanded for additional development, to include scheduling the Veteran for a Board hearing.

The Veteran testified before a now retired Veterans Law Judge at a Board videoconference hearing in April 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

In a May 2014 decision, the Board remanded the issues on appeal for additional evidentiary development.

In November 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the April 2014 videoconference hearing had retired and offered him the opportunity for a new hearing.  The Veteran did not respond to the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal. 

The claims were again remanded by the Board in January 2016 and November 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue regarding service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA treatment, including a lung biopsy, did not result in any additional disability of the lungs.






CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of a lung biopsy have not been met.  38 U.S.C.A.  §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds there has been substantial compliance with the prior remand directives, to include making a formal determination that a March 1999 VA treatment note, identified in a March 2016 addendum opinion, was unavailable, and that additional efforts to locate the record would be futile.  See January 2017 VA Form 10-7131.  The Veteran was informed of this determination and provided with an opportunity to submit additional evidence.  See May 2017 Supplemental Statement of the Case.

Accordingly, the Board may proceed to the merits of the claim.

II.  Legal Criteria & Analysis

Governing law and regulation provides that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361(c), (d)(1), (d)(2).

To determine whether a Veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id. at 1378.

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Id. at 1380; see also Brown, supra, at 119.  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran underwent a lung biopsy, performed by VA in November 1998, and has claimed that such caused or aggravated his interstitial fibrosis. He has described that the lung biopsy has resulted in pain and difficulty breathing, as well as a scar.  

Treatment records show that the Veteran has a history of respiratory disorders, including  interstitial lung disease, diagnosed in 1998, which has since resolved, chronic obstructive pulmonary disease (COPD), diagnosed in approximately 2000, and benign lung nodules, noted in 2009 or earlier.

The Veteran was afforded a VA examination in April 2015.  He stated that he has been short of breath since his respiratory illness in 1998-99, and that such has gotten worse over time.  He told the examiner that he started smoking a pack of day while in the Navy and continued to do so for years.  The examiner noted that medical records show that the Veteran smoked up to two packs per day.

She recounted that, in early 1998, VA medical records showed that the Veteran had symptoms of a cough, runny nose and cold symptoms.  A chest x-ray in October 1998 revealed an interstitial type of fibrotic disease.  He was hospitalized and was discharged with a diagnosis of bilateral interstitial lung infiltrates and chronic sinusitis.  She went on to note the following:

He was treated with erythromycin and his symptoms improved.  His PFTs showed a decrease in diffusion capacity and minimal restriction. He had an outpatient bronchoscopy done on November 16, 1998, after he had been discharged from the hospital.  Bronchoscopy was normal, so a right upper lobe open-lung biopsy was done.  The records show that [the Veteran] tolerated this well.  The pathology report on the lung biopsy  stated "...one area of the pleura is slightly thickened.  There is an area of fibrosis.  No intrapulmonary parenchymal process seen."  The final microscopic report was "focal pleural fibrosis."  [The Veteran] was discharged home with discharge diagnoses of "pleural fibrosis, which was noted on the pathology from the biopsy, bilateral pulmonary lesion, etiology undetermined and questionable granulomatosis."  A 11-24-98 primary care note gave diagnoses of chronic sinusitis and " bilateral lung fibrosis--idiopathic" and stated that a pulmonary consult recommended steroids.  He was started on prednisone.  Follow up progress notes showed improvement, and the prednisone was eventually discontinued.  A pulmonology note 10-12-99 gave a diagnosis of "Interstitial lung disease of unknown etiology" that "responded well to steroids."  The Veteran was also seen in Surgery Clinic for follow up of the lung biopsy.  A 3-16-99 note said he was "doing fine."  X-rays following this illness showed persistence of interstitial fibrotic changes.  Most recent CT of chest 5-15-13 noted moderate to advanced emphysema and several nodules, but does not mention the interstitial fibrotic changes. I  did not find any treatment for the ILD after 1999.  Pulmonology note 1-11-00 noted that PFTs were consistent with COPD and not restrictive disease, and the assessment was "chronic bronchitis, COPD, chronic interstitial fibrosis, stable." COPD was put on his problem list in 2000.  ILD is not listed on the current problem list.

The examiner noted that the Veteran had a right inframammary scar from the 1998 lung biopsy, which was 12 centimeters long x 1 centimeter wide and nontender.

Regarding the Veteran's scar, the examiner noted that such was a normal and necessary consequence of an open lung biopsy and was not disabling.  She found that the scar had a typical, well-healed appearance and was a foreseeable consequence of the biopsy.  She concluded that the Veteran's history, exam and record review do not show that there was any careless, negligent or otherwise inappropriate or culpable VA care.

In March 2016, the examiner provided an addendum opinion and found that, based on the Veteran's history, examination and record review, there was no disability that resulted from the Veteran's 1998 lung biopsy, and that such also did not show that there was any careless, negligent or otherwise inappropriate or culpable VA care.  She stated that the records showed that the Veteran tolerated the lung biopsy well and that his underlying lung condition, for which the biopsy was done, responded well to treatment.  She also cited a March 1999 follow-up note that stated he was "doing fine."  She added that there were no records showing any additional disability that followed the lung biopsy.  The examiner then explained that none of the Veteran's lung disorders were caused or aggravated by his lung biopsy.  She explained that COPD is due to smoking, and is etiologically, anatomically and physiologically unrelated to the lung biopsy.  She noted that the Veteran's interstitial lung disease he had in 1998 was caused by an infectious process, preceded the biopsy, and improved and resolved following the biopsy.  Lastly, she determined that his benign lung nodules are etiologically, anatomically and physiologically unrelated to the lung biopsy.

The Board accords great probative weight to the VA examiner's April 2015 and March 2016 opinions as such was predicated on an interview with the Veteran; a review of the record, to include the VA medical records detailing the treatment in question; and a physical examination with appropriate testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with a wealth of supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Accordingly, the Board finds that the Veteran does not have an additional disability as a result of VA treatment as contemplated in 38 C.F.R. § 3.361.  Although the Veteran has diagnosed respiratory disorders, such have been found wholly unrelated to the 1998 lung biopsy.  In particular, the VA examiner found that the Veteran's interstitial lung disease preceded the biopsy, and fully resolved thereafter following treatment.  There is no competent medical evidence of record to contradict the examiner's opinion.

The Board acknowledges the Veteran's assertion that he may have incurred an additional disability of his lungs as a result of surgical treatment at a VA medical center.  The Board recognizes that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report his respiratory symptomatology, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment, including lung biopsies.  In this regard, such is a complex medical question that requires knowledge of various respiratory conditions, and the impact the treatment in question had upon them.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative VA examiner's opinion.

In sum, the Board finds that compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a lung biopsy is not warranted, as the probative evidence of record reveals that the Veteran did not incur an additional disability as a result of VA treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of a lung biopsy is denied.


REMAND

Pursuant to the Board's November 2016 remand, a VA addendum opinion regarding the Veteran's claimed psychiatric disorder was obtained in December 2016.  Unfortunately, the examiner failed to address part of the Board's inquiry regarding whether any of the Veteran's diagnosed psychiatric disorders have been aggravated by his service-connected disabilities.  Consequently, an addendum opinion to address this deficiency is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who provided the Decemberr 2016 VA opinion (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide an opinion for the following:

Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected disabilities?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


